       Case 1:21-cv-00385-SHR Document 14 Filed 08/25/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES FLEMING,                       :      Civil No. 1:21-CV-00385
                                     :
           Petitioner,               :
                                     :
           v.                        :
                                     :
SCOTT FINLEY, et al.,                :
                                     :
           Respondents.              :     Judge Sylvia H. Rambo

                                   ORDER

     AND NOW, in accordance with the Court’s accompanying memorandum, IT

IS HEREBY ORDERED THAT:

     1. The Petitioner’s objection to the report and recommendation of the
        magistrate judge (Doc. 11) is OVERRULED;

     2. The report and recommendation of the magistrate judge (Doc. 10) is
        ADOPTED in its entirety;

     3. Petitioner’s request for class certification and petition for writ of
        habeas corpus filed pursuant to 28 U.S.C. § 2241 (Doc. 1) are
        DENIED; and

     4. The Clerk of Court is DIRECTED to close this case.


                                            s/Sylvia H. Rambo
                                            SYLVIA H. RAMBO
                                            United States District Judge


Dated: August 25, 2021
